Simmons, C. J., and Lewis, J.,
dissenting. On the trial of one charged with the offence of illegally selling spirituous liquors, where the State relies for a conviction solely upon the presumption of guilt arising from the fact that the accused received money from another with a request to procure whisky and shortly afterward delivered the whisky in compliance with the request, a verdict of guilty is contrary to evidence, when, in reply to the prima facie case thus made by the State, it is shown by the statement of the accused, corroborated in material particulars by the uncontradicted evidence of a witness, that another person filled the character of seller of the whisky and *768that the accused acted only as agent of the purchaser. Grant v. State, 87 Ga. 265; White v. State, 93 Ga. 47.